Exhibit 10.5

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

THIS DEED OF TRUST SECURES FUTURE ADVANCES MADE FROM TIME TO

TIME UNDER THE LOAN INSTRUMENTS SECURED HEREBY

DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

(Travis County, Texas)

MADE BY

WELLS VAF – PARKWAY AT OAK HILL, LLC,

a Delaware limited liability company

as “Trustor”

to

TIMOTHY ROSS

as “Trustee”

in favor of

NXT CAPITAL, LLC,

a Delaware limited liability company

as “Lender”



--------------------------------------------------------------------------------

DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Project Commonly Known As

“Parkway at Oak Hill, Austin, Texas”

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (as amended, modified, restated, extended, waived, supplemented
or replaced from time to time, this “Deed of Trust”) is made as of December 17,
2010, by WELLS VAF – PARKWAY AT OAK HILL, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Trustor”), whose
address is c/o Wells Mid-Horizon Value Added Fund I, LLC, 6200 The Corners
Parkway, Norcross, GA 30092, unto TIMOTHY ROSS, as trustee, having an address at
5910 North Central Expressway, Suite 1900, LB115, Dallas, Texas 75206
(“Trustee”), for the benefit of NXT CAPITAL, LLC, a Delaware limited liability
company, its successors and assigns (collectively, “Lender”), whose address is
191 North Wacker Drive, Suite 1200, Chicago, Illinois 60606.

RECITALS

Lender has agreed, subject to the terms and conditions of that certain Loan
Agreement of even date herewith, executed by and among Trustor, Wells VAF – 330
Commerce Street, LLC (“Commerce”), and Wells VAF – 6000 Nathan Lane, LLC
(“Nathan”, and together with Commerce and Trustor, collectively, jointly and
severally, “Borrowers”) and Lender (as amended, modified, restated, extended,
waived, supplemented or replaced from time to time, the “Loan Agreement”), to
make a loan (the “Loan”) to Borrowers. The Loan is evidenced by that certain
Promissory Note of even date herewith in the original principal amount of Thirty
Million and No/100 Dollars ($30,000,000.00) (which note, together with all notes
issued in substitution or exchange therefor and all amendments, modifications,
restatements and renewals thereof or thereto, is hereinafter referred to as the
“Note”), providing for monthly payments as set forth in the Note, with the
balance thereof, due and payable on December 16, 2013 (said date, any later date
to which the maturity date may be extended in accordance with the Loan
Agreement, or any earlier date on which the entire unpaid principal amount shall
be paid or required to be paid in full, whether by prepayment, acceleration or
otherwise is hereinafter called the “Maturity Date”). The terms and provisions
of the Loan Agreement and Note are hereby incorporated by reference in this Deed
of Trust. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

This Deed of Trust is to secure the following obligations of Borrowers
(collectively, the “Secured Obligations”): (i) the payment of the Note, together
with all interest, premiums, the “Exit Fee” and the “Minimum Interest Recovery”
(as each term is defined in the Loan Agreement), and other amounts, if any, due
in accordance with the terms of the Note and the other Loan Documents, as well
as the payment of any additional indebtedness accruing to Lender on account of
any future payments, advances or



--------------------------------------------------------------------------------

expenditures made by Lender pursuant to the Note, the Loan Agreement or this
Deed of Trust or any of the other Loan Documents or otherwise in connection with
the Loan together with interest thereon (all payment obligations are hereinafter
referred to as the “Indebtedness”) and (ii) the performance of all other
Obligations as set forth in Section 1.2 below and covenants of Borrowers under
the Loan Documents.

   This Deed of Trust secures not only present indebtedness but also future
advances of principal indebtedness under the Loan Agreement as if such future
advances were made on the date hereof. The total Indebtedness secured by this
Deed of Trust may increase from time to time.

 

1.

Grant and Secured Obligations.

1.1.     Grant.    For the purpose of securing payment of the Indebtedness and
performance of the Secured Obligations, FOR GOOD AND VALUABLE CONSIDERATION,
including the Indebtedness herein recited and the trust herein created, the
receipt of which is hereby acknowledged, Trustor, hereby irrevocably assigns,
grants, bargains, sells, warrants and conveys to Trustee, IN TRUST, WITH POWER
OF SALE, for the benefit of Lender, and grants to Lender a continuing security
interest in the following described property (all or any part of such property,
or any interest in all or any part of it, as the context may require, the
“Property”):

  (a)      The real property described in Exhibit A attached hereto and made a
part hereof for all purposes the same as if set forth herein verbatim, together
with all existing and future easements and rights affording access to it (the
“Premises”); together with

  (b)      All buildings, structures, improvements and fixtures now or in the
future located or to be constructed on the Premises (the “Improvements”);
together with

  (c)      All of Trustor’s interest in all existing and future appurtenances,
privileges, rights-of-way, franchises and tenements of the Premises, including
all strips, gores and minerals rights, oil, gas, and associated substances, and
other commercially valuable substances which may be in, under or produced from
any part of the Premises, all development rights and credits, air rights, water,
water rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, timber, crops, all development rights, utility
commitments, wastewater taps, living unit equivalents, capital improvement
project contracts, letters of credit and utility construction agreements with
any governmental authority, including municipal utility districts, or with any
utility companies (and all refunds and reimbursements thereunder), and any
Premises lying in the streets, roads or avenues, open or proposed, in front of
or adjoining the Premises and Improvements; together with

 

-2-



--------------------------------------------------------------------------------

  (d)      All existing and future Leases, subleases, subtenancies, licenses,
occupancy agreements and concessions (“Leases”) relating to the use and
enjoyment of all or any part of the Premises and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
such Leases and all rents, income, revenues, prepayments, security deposits,
tax, insurance and replacement reserve deposits, receipts, termination,
cancellation, and option payments, royalties, profits, issues, service
reimbursements, fees, accounts receivables, and revenues from the Premises
and/or Improvements from time to time accruing under the Leases (the “Rents”);
together with

  (e)      All materials, supplies, work in process, chattels, furniture,
fixtures, appliances, machinery and other personal property of any kind, now or
later to be attached to, incorporated into, placed in, on or about, or used in
connection with the use, enjoyment, occupancy or operation of all or any part of
the Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Deed of Trust; together with

  (f)      All of Trustor’s interest in and to all operating accounts, the Loan
funds, whether disbursed or not, all reserves set forth in the Budget, the
Holdback, the Interest Reserve, the Replacement Reserve and any other monies on
deposit with or for the benefit of Lender, including deposits for the payment of
real estate taxes and insurance, any cash collateral account, and any bank
accounts of Trustor, including without limitation, the Blocked Accounts,
including all funds, items, instruments, investments, securities and other
things of value at any time paid, deposited, credited or held in or in transit
to any account; together with

  (g)      All claims, demands, judgments, insurance policies, insurance
proceeds, refunds, reserves, accounts receivable, cost savings, deposits, rights
of action, awards of damages, compensation, settlements and other rights to the
payment of money hereafter made resulting from or relating to (i) the taking of
the Premises or the Improvements or any part thereof under the power of eminent
domain, (ii) any damage (whether caused by such taking, by casualty or
otherwise) to the Premises, Improvements or appurtenances thereto or any part
thereof, or (iii) the ownership or operation of the Property; together with

  (h)      To the extent assignable, all management contracts, permits,
licenses, applications, approvals, plans, specifications and drawings,
contracts, purchase and sale agreements, purchase options, entitlements, soil
test reports, other reports of examination or analysis of the Premises or the
Improvements, development rights and authorizations, however characterized,
issued or in any way furnished for the acquisition, construction, development,
operation and use of the Premises, Improvements and/or Leases, including
building permits, environmental certificates, certificates of operation,
warranties and guaranties; together with

 

-3-



--------------------------------------------------------------------------------

   (i)      All of the following types of collateral, as defined in the Uniform
Commercial Code as in effect from time to time in the State of Texas (the
“Code”): accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, goods, equipment, investment property,
deposit accounts, letter of credit rights, commercial tort claims, health care
receivables and all books and records relating to the foregoing, provided that
Trustor will cooperate with Lender in obtaining “control” as defined in the Code
with respect to collateral consisting of deposit accounts, investment property,
letter of credit rights and electronic chattel paper, but expressly excluding
any right in or to, or the right to use the mark or name “Wells”, “Wells REIT”,
“Wells Core Office”, “Wells REF” or any variant or logos thereof; together with

   (j)      All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

   (k)      All proceeds and products and renewals of, additions and accretions
to, substitutions and replacements for, and changes in any of the property
described above; and together with

   (l)      Any and all after-acquired right, title or interest of Trustor in
and to any property of the types described in the preceding granting clauses.

TO HAVE AND TO HOLD, together with all and singular the rights, privileges,
hereditaments and appurtenances thereunto in any way incident, appertaining or
belonging, the same unto Trustee and her substitutes, successor or successors
forever, and Trustor hereby binds itself, its successors and assigns, to warrant
and forever defend title to the Property unto Trustee and his substitutes,
successor or successors, against every person whomsoever lawfully claiming or to
claim the same or any part thereof, subject only to Permitted Exceptions (as
defined in the Loan Agreement), but only to the extent such Permitted Exceptions
are valid, subsisting and affect the Property.

The Recitals and Exhibits to this Deed of Trust are hereby incorporated in this
Deed of Trust. Capitalized terms used above and elsewhere in this Deed of Trust
without definition have the meanings given them in the Loan Agreement.

1.2.      Obligations.

   (a)      Trustor makes the grant and conveyance set forth in Section 1.1
above and Section 2.1 below, and grants the security interest set forth in
Section 3 below for the purpose of securing the following obligations (the
“Obligations”) in any order of priority that Lender may choose:

 (i)      Payment and performance of all obligations and covenants of Borrowers
under the Loan Documents;

 

-4-



--------------------------------------------------------------------------------

(ii)      Payment and performance of all future advances and other obligations
that Trustor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Lender, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust;

(iii)      Payment and performance of all modifications, amendments, extensions,
and renewals, however evidenced, of any of the Secured Obligations; and

(iv)      Payment of any and all loan commissions, service charges, liquidated
damages, Expenses and advances due to or incurred by Lender regardless of
whether any Loan proceeds have been disbursed.

1.3.      All Persons who may have or acquire an interest in all or any part of
the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2.

Assignment of Leases and Rents.

2.1.      Assignment.    Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns to Lender all Leases and Rents and other benefits of the
Property, whether now due, past due or to become due, including all prepaid
rents and security deposits. This is an absolute assignment, not an assignment
for security only and shall continue in effect until the Indebtedness is paid in
full and all Secured Obligations are fully satisfied. Trustor hereby gives
Lender the right to collect the Rents and apply them in payment of the
principal, interest and all other sums payable under the Loan Documents.

2.2.      Grant of License.  Lender hereby confers upon Trustor a revocable
license (“License”) to enforce the Leases and collect and retain the Rents as
they become due and payable (excluding, however, any Lease termination,
cancellation, option or similar payments, which Trustor agrees shall be
deposited into the Guarantor Level Blocked Account in accordance with the Loan
Agreement) which license shall terminate upon an Event of Default, as defined in
Section 6.2 below, and notice from Lender to Trustor. If an Event of Default has
occurred and is continuing, Lender shall have the right, which it may choose to
exercise in its sole and absolute discretion and which it may exercise without
taking possession of the Property, to terminate this License without regard to
the adequacy of Lender’s security under this Deed of Trust. Notwithstanding
anything contained herein to the contrary, in no event shall this assignment of
rents be deemed to reduce the Indebtedness evidenced by the Loan Agreement or
the Note by an amount in excess of the actual amount of cash received by Lender
under any Leases of the Property, whether before, during or after the occurrence
of an Event of Default, and Trustor acknowledges that in no event shall the
Indebtedness secured hereby be reduced by the value from time to time of the
rents from the

 

-5-



--------------------------------------------------------------------------------

Property. Lender reserves the right, at any time, whether before or after the
occurrence of an Event of Default, to recharacterize this assignment of rents as
merely constituting security for the Indebtedness of Borrowers to Lender, which
recharacterization shall be made by written notice delivered to Trustor.

2.3.     Collection and Application of Rents.  Subject to the License granted to
Trustor under Section 2.2 above and following an Event of Default, Lender has
the right, power and authority to collect any and all Rents. Trustor hereby
appoints Lender its attorney-in-fact to perform any and all of the following
acts, if and at the times when Lender in its sole discretion may so choose:

  (a)      Demand, receive and enforce payment of any and all Rents; or

  (b)      Give receipts, releases and satisfactions for any and all Rents; or

  (c)      Sue either in the name of Trustor or in the name of Lender for any
and all Rents.

Lender and Trustor agree that the mere recordation of the assignment granted
herein entitles Lender immediately to collect and receive rents upon the
occurrence of an Event of Default, without first taking any acts of enforcement
under applicable law, such as, but not limited to, providing notice to Trustor,
filing foreclosure proceedings, or seeking and/or obtaining the appointment of a
receiver. Further, Lender’s right to the Rents does not depend on whether or not
Lender takes possession of the Property as permitted hereunder. In Lender’s sole
and absolute discretion, Lender may choose to collect Rents either with or
without taking possession of the Property. Lender shall apply all Rents
collected by it in the manner provided under Section 6.6. If an Event of Default
occurs while Lender is in possession of all or part of the Property and is
collecting and applying Rents as permitted under this Deed of Trust, Lender and
any receiver shall nevertheless be entitled to exercise and invoke every right
and remedy afforded any of them under this Deed of Trust and at law or in
equity.

2.4.     Lender Not Responsible.  Under no circumstances shall Lender have any
duty to produce Rents from the Property. Regardless of whether or not Lender, in
person or by agent, takes actual possession of the Property, unless Lender
agrees in writing to the contrary, Lender is not and shall not be deemed to be:

  (a)      A “mortgagee in possession” for any purpose; or

  (b)      Responsible for performing any of the obligations of the lessor under
any lease; or

  (c)      Responsible for the control, care, management, or repair of the
Property or any personal property or for any waste committed by lessees or any
other parties, any dangerous or defective condition of the Property, or any
negligence in the management, upkeep, repair or control of the Property; or

 

-6-



--------------------------------------------------------------------------------

  (d)      Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it; or

  (e)      Liable in any way for any injury or damage to any Person or property
sustained by any Person or Persons in or about the Property.

2.5.     Leasing.    Trustor shall comply with and observe Trustor’s obligations
as landlord under all Leases and shall remain liable under the Leases. Trustor
shall not lease the Property or any part of it except strictly in accordance
with the terms of the Loan Agreement.

 

3.

Grant of Security Interest.

3.1.     Security Agreement.  The parties intend for this Deed of Trust to
create a lien on the Property, and an absolute assignment of the Rents, all in
favor of Lender. The parties acknowledge that some of the Property and some or
all of the Rents may be determined under applicable law to be personal property
or fixtures. To the extent that any Property or Rents may be or be determined to
be personal property, Trustor as debtor hereby grants Lender as secured party a
continuing security interest in all such Property (including, any replacement or
substituted property) and Rents, to secure payment and performance of the
Secured Obligations. This Deed of Trust constitutes a security agreement under
the Code covering all such Property and Rents. Lender shall have all of the
rights and remedies of a secured party under the Code, as well as all other
rights and remedies available at law or in equity.

3.2.     Financing Statements.  Trustor shall execute such documents as Lender
may from time to time require to perfect or continue the perfection of Lender’s
security interest in any Property or Rents. As provided in Section 5.7 below,
Trustor shall pay all fees and costs that Lender may incur in filing this Deed
of Trust (including any extensions, renewals and amendments thereof and
reproductions of this Deed of Trust) and such other documents in public offices
and in obtaining such record searches as Lender may reasonably require. Trustor
hereby authorizes Lender to file all financing statements, refilings,
amendments, renewals and continuations thereof as Lender deems necessary or
advisable to create, preserve and protect such lien. If any financing statement
or other document is filed in the records normally pertaining to personal
property, that filing shall never be construed as in any way derogating from or
impairing this Deed of Trust or the rights or obligations of the parties under
it. Trustor hereby authorizes Lender to file financing statements covering “all
assets” or “all personal property” of Trustor, as debtor, as contemplated by
Section 9.504 of the Code.

 

4.

Fixture Filing.

  This Deed of Trust constitutes a financing statement filed as a fixture filing
under Article 9 of the Code, as amended or recodified from time to time,
covering any Property which now is or later may become fixtures attached to the
Premises or Improvements. For this purpose, the respective addresses of Trustor,
as debtor, and Lender,

 

-7-



--------------------------------------------------------------------------------

as secured party, are as set forth in the preambles of this Deed of Trust and
Trustor’s organizational identification number is set forth on the signature
page of this Deed of Trust.

 

5.

Rights and Duties of the Parties.

5.1.     Representations and Warranties.  Trustor represents and warrants that:

  (a)      Trustor has the full and unlimited power, right and authority to
encumber the Property and assign the Leases and Rents; and

  (b)      This Deed of Trust creates a first and prior lien or security
interest, as applicable, on the Property.

5.2.     Performance of Secured Obligations.  Trustor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

5.3.     Liens, Charges and Encumbrances.   Trustor shall immediately discharge
any lien on the Property which Lender has not consented to in writing in
accordance with the terms of Section 4.2(c) of the Loan Agreement.

5.4.     Damages and Insurance and Condemnation Proceeds.   In the event of any
casualty or condemnation of the Property, the provisions of Article 7 of the
Loan Agreement shall govern.

5.5.     Releases, Extensions, Modifications and Additional Security.   From
time to time, Lender may perform any of the following acts without affecting the
liability of Trustor or any other Person liable for the payment of the Secured
Obligations, and without affecting the lien or charge of the Deed of Trust as
security for the payment of the Secured Obligations, incurring any liability or
giving notice to any Person:

  (a)      Release any Person liable for payment of any Secured Obligation;

  (b)      Waive or modify any provision of this Deed of Trust or the other Loan
Documents or grant other indulgences, including, extending the time for payment,
or otherwise altering the terms of payment, of any Secured Obligation;

  (c)      Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

  (d)      Alter, substitute or release any property securing the Secured
Obligations;

  (e)      Consent to the making of any plat or map of the Property or any part
of it;

 

-8-



--------------------------------------------------------------------------------

   (f)      Join in granting any easement or creating any restriction affecting
the Property;

   (g)      Join in any subordination or other agreement affecting this Deed of
Trust or the lien of it; or

   (h)      Release the Property or any part of it.

5.6.      Release.   When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Trustor under Section 5.7 of this Deed of
Trust and the other Loan Documents have been received, Lender shall release this
Deed of Trust, the lien created thereby, and all notes and instruments
evidencing the Secured Obligations. Trustor shall pay any costs of preparation
and recordation of such release.

5.7.      Compensation, Exculpation, Indemnification.

   (a)      Trustor agrees to pay fees in the maximum amounts legally permitted,
or reasonable fees as may be charged by Lender when the law provides no maximum
limit, for any services that Lender may render in connection with this Deed of
Trust, including Lender’s providing a statement of the Secured Obligations or
providing the release pursuant to Section 5.6 above. Trustor shall also pay or
reimburse all of Lender’s out-of-pocket costs and expenses which may be incurred
in rendering any such services. Trustor further agrees to pay or reimburse
Lender for all out-of-pocket costs, expenses and other advances which may be
incurred or made by Lender in any efforts to enforce any terms of this Deed of
Trust or to protect the rights under this Deed of Trust or the other Loan
Documents, including any rights or remedies afforded to Lender under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Deed of Trust, including reasonable
attorneys’ fees and other legal costs, costs of any foreclosure sale (as defined
in Subsection 6.3(i) below) and any cost of evidence of title. If Lender chooses
to dispose of Property through more than one foreclosure sale, Trustor shall pay
all out-of-pocket costs, expenses or other advances that may be incurred or made
by Lender in each of such foreclosure sales.

   (b)      Lender shall not be directly or indirectly liable to Trustor or any
other Person as a consequence of any of the following:

 (I)      LENDER’S EXERCISE OF OR FAILURE TO EXERCISE ANY RIGHTS, REMEDIES OR
POWERS GRANTED TO LENDER IN THIS DEED OF TRUST;

 (II)     LENDER’S FAILURE OR REFUSAL TO PERFORM OR DISCHARGE ANY OBLIGATION OR
LIABILITY OF TRUSTOR UNDER ANY AGREEMENT RELATED TO THE PROPERTY OR UNDER THIS
DEED OF TRUST; OR

 

-9-



--------------------------------------------------------------------------------

 (III)    ANY LOSS SUSTAINED BY TRUSTOR OR ANY THIRD PARTY RESULTING FROM
LENDER’S FAILURE TO LEASE THE PROPERTY, OR FROM ANY OTHER ACT OR OMISSION OF
LENDER IN MANAGING THE PROPERTY, AFTER AN EVENT OF DEFAULT, INCLUDING, WITHOUT
LIMITATION, LENDER’S OWN NEGLIGENCE, UNLESS THE LOSS IS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AND BAD FAITH OF LENDER.

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Lender.

   (C)     TRUSTOR AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, CAUSES OF ACTION, JUDGMENTS, COURT COSTS,
ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES, COST OF EVIDENCE OF TITLE, COST OF
EVIDENCE OF VALUE, AND OTHER COSTS AND EXPENSES WHICH IT MAY SUFFER OR INCUR IN
ANY WAY RELATED TO OR ARISING OUT OF:

 (I)      THE OPERATION OR MAINTENANCE OF THE PROJECTS;

 (II)     ANY CLAIMS MADE BY ANY THIRD PARTY AGAINST LENDER IN ANY MANNER
RELATING TO OR ARISING OUT OF ANY BREACH OF REPRESENTATION OR WARRANTY, DEFAULT
OR EVENT OF DEFAULT UNDER ANY OF THE LOAN DOCUMENTS;

 (III)    ANY INDEMNIFIED PARTY’S RESPONSE TO A SUBPOENA OR INVOLVEMENT IN
DISCOVERY, LITIGATION, OR SIMILAR MATTERS THAT WOULD NOT HAVE OCCURRED BUT FOR
THE LOAN;

 (IV)    ANY AND ALL CLAIMS FOR BROKERAGE, LEASING, FINDERS OR SIMILAR FEES
WHICH MAY BE MADE RELATING TO THE PROJECTS, THE LOAN, THE INDEBTEDNESS OR THE
LOAN DOCUMENTS, OR

 (V)     ANY CLAIMS MADE BY ANY THIRD PARTY AGAINST LENDER IN ANY MANNER
RELATING TO OR ARISING OUT OF ANY OTHER MATTER ARISING IN CONNECTION WITH THE
LOAN, ANY BORROWER, GUARANTOR, ANY ENVIRONMENTAL INDEMNITOR, ANY LEASE, ANY
TENANT, ANY PROJECT OR ANY PERSON CLAIMING BY OR THROUGH ANY OF THE FOREGOING
WHICH MAY BE ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AN INDEMNIFIED PARTY IN
CONNECTION WITH THE INDEBTEDNESS, THE LOAN, THE LOAN DOCUMENTS, THE PROJECTS OR
ANY

 

-10-



--------------------------------------------------------------------------------

PORTION OF ANY OF THE FOREGOING OR THE EXERCISE BY AN INDEMNIFIED PARTY OF
RIGHTS OR REMEDIES GRANTED TO IT UNDER THE LOAN DOCUMENTS OR APPLICABLE LAW.

NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, NO INDEMNIFIED PARTY SHALL
BE ENTITLED TO BE INDEMNIFIED AGAINST THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY INDEMNIFIED PARTY. UPON WRITTEN REQUEST BY AN INDEMNIFIED PARTY,
BORROWERS WILL UNDERTAKE, AT THEIR OWN COSTS AND EXPENSE, ON BEHALF OF SUCH
INDEMNIFIED PARTY, USING COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY, THE DEFENSE OF ANY LEGAL ACTION OR PROCEEDING WHETHER OR NOT SUCH
INDEMNIFIED PARTY SHALL BE A PARTY AND FOR WHICH SUCH INDEMNIFIED PARTY IS
ENTITLED TO BE INDEMNIFIED PURSUANT TO THIS SECTION 5.7(C). AT LENDER’S OPTION,
LENDER MAY, AT BORROWERS’ EXPENSE, PROSECUTE OR DEFEND ANY ACTION INVOLVING THE
PRIORITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS. THIS
AGREEMENT BY TRUSTOR TO INDEMNIFY LENDER SHALL SURVIVE THE RELEASE AND
CANCELLATION OF ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR PARTIAL
RELEASE OF THIS DEED OF TRUST.

   (d)      Trustor shall perform all obligations to pay money arising under
this Section 5.7 immediately upon demand by Lender. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.8.      Defense and Notice of Claims and Actions.  At Trustor’s sole expense,
Trustor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Lender created under it, against all adverse claims.
Trustor shall give Lender prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim. Lender may, at the expense
of Trustor, appear in and defend any such claim, action or proceeding and any
claim, action or other proceeding asserted or brought against Lender in
connection with or relating to any part of the Property or this Deed of Trust.

5.9.      Subrogation.  Lender shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Lender in accordance with this Deed of Trust or with the proceeds
of any loan secured by this Deed of Trust.

5.10.    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE: (A) TRUSTOR IS REQUIRED TO:  (I) KEEP THE PROPERTY INSURED AGAINST
DAMAGE IN THE AMOUNT THE LENDER SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE

 

-11-



--------------------------------------------------------------------------------

SURPLUS LINES INSURER; AND (III) NAME THE LENDER AS THE PERSON TO BE PAID UNDER
THE POLICY IN THE EVENT OF A LOSS; (B) TRUSTOR SHALL, IF REQUESTED BY THE
LENDER, DELIVER TO THE LENDER A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) IF TRUSTOR FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPH
(A) OR (B), THE LENDER MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF
TRUSTOR AT TRUSTOR’S EXPENSE.

5.11.    NO EXTRACTION OF MINERALS.  WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, TRUSTOR WILL NOT PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION,
REMOVAL OR PRODUCTION OF ANY MINERAL, NATURAL ELEMENT, COMPOUND OR SUBSTANCE
FROM THE SURFACE OR SUBSURFACE OF THE PROPERTY REGARDLESS OF THE DEPTH THEREOF
OR THE METHOD OF MINING OR EXTRACTION THEREOF AND AGREES TO DEFEND, INDEMNIFY,
SAVE AND HOLD LENDER, ITS OFFICERS, AGENTS, SERVANTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS HARMLESS FROM ANY AND ALL CLAIMS, LIABILITIES, LOSSES OR EXPENSES WHICH
MAY BE INCURRED BY LENDER, AND ANY AND ALL OTHER EXPENSES OR LOSSES, EITHER
DIRECT OR CONSEQUENTIAL, WHICH ARE ATTRIBUTABLE, OR ALLEGED IN ANY WAY TO BE
ATTRIBUTABLE, TO THE DEVELOPMENT AND EXPLOITATION OF MINERAL RIGHTS IN, ON OR
AROUND THE PREMISES BY TRUSTOR OR ANY OTHER PARTY.

 

6.

Accelerating Transfers, Default and Remedies.

6.1.      Accelerating Transfers.

   (a)    “Accelerating Transfer” means any Transfer not expressly permitted
under Section 4.2(b) of the Loan Agreement.

   (b)    Trustor acknowledges that Lender is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Trustor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Lender’s reliance,
Trustor agrees that Trustor shall not make any Accelerating Transfer, unless the
transfer is preceded by Lender’s express written consent to the particular
transaction and transferee. Lender may withhold such consent in its sole
discretion. If any Accelerating Transfer occurs, Lender in its sole discretion
may declare all of the Secured Obligations to be immediately due and payable,
and Lender may invoke any rights and remedies provided by Section 6.3 of this
Deed of Trust.

6.2.      Events of Default.  Trustor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (some or
all collectively, “Events of Default;” any one singly, an “Event of Default”).

 

-12-



--------------------------------------------------------------------------------

  (a)      Failure of Trustor for a period of thirty (30) days after the earlier
of (i) Trustor’s knowledge thereof and (ii) written notice from Lender, to
observe or perform any non-monetary covenant or condition contained in this Deed
of Trust or any of the other Loan Documents; provided that if any such failure
concerning a non-monetary covenant or condition is susceptible to cure but
cannot reasonably be cured within said thirty (30) day period, then Trustor
shall have an additional forty-five (45) day period to cure such failure and no
Event of Default shall be deemed to exist hereunder so long as (A) Trustor
commences such cure within the initial thirty (30) day period and diligently and
in good faith pursues such cure to completion within such resulting seventy-five
(75) day period from the date of Lender’s notice, and (B) the existence of such
uncured default will not result in any Material Tenant under a Lease having the
right to terminate such Lease due to such uncured default; and provided further
that if a different notice or grace period is specified under Article 8 of the
Loan Agreement (or elsewhere in this Deed of Trust or the Loan Agreement) in
which such particular breach will become an Event of Default, the specific
provision shall control;

  (b)      [Intentionally Deleted]; or

  (c)      An “Event of Default” occurs under the Loan Agreement or any other
Loan Document.

6.3.     Remedies.  At any time after an Event of Default, Lender shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Lender at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
any one or more of them shall not constitute an election of remedies.

  (a)      Acceleration.  Lender may declare any or all of the Indebtedness and
Secured Obligations to be due and payable immediately.

  (b)      Receiver.  Lender shall, as a matter of right, without notice and
without giving bond to Trustor or anyone claiming by, under or through Trustor,
and without regard for the solvency or insolvency of Trustor or the then value
of the Property, to the extent permitted by applicable law, be entitled to have
a receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Trustor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Lender would have, upon
entering and taking possession of the Property under subsection (c) below.

 

-13-



--------------------------------------------------------------------------------

      (c)        Entry.   Lender, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, may exclude Trustor and its agents and employees wholly therefrom,
and may also do any and all other things in connection with those actions that
Lender may in its sole discretion consider necessary and appropriate to protect
the security of this Deed of Trust. Such other things may include: taking and
possessing all of Trustor’s or the then owner’s Books and Records and accounts;
entering into, enforcing, modifying or canceling leases on such terms and
conditions as Lender may consider proper; obtaining and evicting tenants; fixing
or modifying Rents; collecting and receiving any payment of money owing to
Lender; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Lender so requests, Trustor shall assemble
all of the Property that has been removed from the Premises and make all of it
available to Lender at the site of the Premises. Trustor hereby irrevocably
constitutes and appoints Lender as Trustor’s attorney-in-fact to perform such
acts and execute such documents as Lender in its sole discretion may consider to
be appropriate in connection with taking these measures, including endorsement
of Trustor’s name on any instruments. If Trustor shall for any reason fail to
surrender or deliver the Property or any part thereof after such demand by
Lender, Lender or such receiver may obtain a judgment or decree conferring on
Lender or such receiver, the right to immediate possession of the Property or
requiring the delivery of the Property to Lender or such receiver, and Trustor
specifically consents to the entry of such judgment or decree.

      (d)        Cure; Protection of Security.  Lender may cure any breach or
default of Trustor, and if it chooses to do so in connection with any such cure
or with respect to preventing a loss to Lender’s interest in the Property,
Lender may also enter the Property and/or do any and all other things which it
may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust, including, without limitation, completing
construction of the improvements, if any, at the Property contemplated by the
Loan Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Lender under, this Deed of Trust; paying, purchasing, contesting or
compromising any encumbrance, charge, lien or claim of lien against the
Property; obtaining insurance and/or paying any premiums or charges for
insurance required to be carried under the Loan Agreement; repairing, restoring
or otherwise caring for and protecting any and all of the Property; and/or
employing counsel, accountants, contractors and other appropriate Persons to
assist Lender. Lender may take any of the actions permitted under this
Subsection 6.3(d) either with or without giving notice to any Person. Any
amounts disbursed by Lender under this Subsection 6.3(d) together with interest
thereon at the Default Rate from the date of disbursement, shall be secured by
this Deed of Trust and shall be due and payable on demand. Nothing contained in
the Loan Documents shall require Lender to incur any expense or take any action
hereunder.

 

-14-



--------------------------------------------------------------------------------

(e)      Uniform Commercial Code Remedies.  Lender may exercise any or all of
the remedies granted to a secured party under the Code.

(f)      Foreclosure; Lawsuits.  Lender shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Lender or its nominee may
bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Lender’s successful bid
shall be credited on the Secured Obligations. Without limiting the foregoing,
Lender may proceed by a suit or suits in law or equity, whether for specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure under the judgment
or decree of any court of competent jurisdiction. Notwithstanding any statute or
rule of law to the contrary, the failure to join any tenant or tenants of the
Property as party defendant or defendants in any foreclosure action or the
failure of any such order or judgment to foreclose their rights shall not be
asserted by Trustor as a defense in any civil action instituted to collect
(i) the Secured Obligations, or any part thereof or (ii) any deficiency
remaining unpaid after foreclosure and sale of the Property. To the extent a
notice of sale shall be required by law for the sale or disposition of the
Personal Property, a reasonable authenticated notification of disposition shall
be notification given at least ten (10) days’ prior to any such sale, provided
however, that no notification need be given to Trustor if it has authenticated
after default a statement renouncing or modifying any right to notification of
sale or other intended disposition.

(g)      Other Remedies.    Lender may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Trustor or any other
Person in favor of Lender in connection with the Secured Obligations or any part
thereof, without prejudice to the right of Lender thereafter to enforce any
appropriate remedy against Trustor. Lender shall have the right to pursue all
remedies afforded to a mortgagee under applicable law, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(h)      Sale of Personal Property.  Lender shall have the discretionary right
to cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

 (i)        For purposes of this power of sale, Lender may elect to treat as
personal property any Property which is intangible or which can be severed from
the Premises or Improvements without causing structural damage. If it chooses to
do so, Lender may dispose of any personal property, in any manner permitted by
Article 9 of the Code, including any public or private sale, or in any manner
permitted by any other applicable law.

 

-15-



--------------------------------------------------------------------------------

(ii)      In connection with any sale or other disposition of such Property,
Trustor agrees that the following procedures constitute a commercially
reasonable sale: Lender shall mail written notice of the sale to Trustor not
later than thirty (30) days prior to such sale. Lender will publish notice of
the sale in a local daily newspaper of general circulation. Upon receipt of any
written request, Lender will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding the foregoing, Lender shall be under no obligation to consummate
a sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

  (i)      Single or Multiple foreclosure sales.  If the Property consists of
more than one lot, parcel or item of property, Lender may:

(i)      Designate the order in which the lots, parcels and/or items shall be
sold or disposed of or offered for sale or disposition; and

(ii)      Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Lender may deem to be in its best interests (any such sale or disposition, a
“foreclosure sale;” and any two or more, “foreclosure sales”).

If Lender chooses to have more than one foreclosure sale, Lender at its option
may cause the foreclosure sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times and in such
order as Lender may deem to be in its best interests. No foreclosure sale shall
terminate or affect the liens of this Deed of Trust on any part of the Property
which has not been sold, until all of the Secured Obligations have been paid in
full.

Lender and any receiver, or any of their agents or representatives, shall have
no liability for any loss, damage, injury, cost or expenses resulting from any
action or omission that was taken or omitted in good faith.

6.4.     Credit Bids.  At any foreclosure sale, any Person, including Trustor or
Lender, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such Property,
Lender may settle for the purchase price by crediting the sales price of the
Property against the following obligations:

  (a)    First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Trustor is
obligated to pay or reimburse Lender under Section 5.7 of this Deed of Trust;
and

 

-16-



--------------------------------------------------------------------------------

  (b)        Second, all other Secured Obligations in any order and proportions
as Lender in its sole discretion may choose.

6.5.     Application of Foreclosure Sale Proceeds.  Lender shall apply the
proceeds of any foreclosure sale in the following manner:

  (a)        First, to pay the portion of the Secured Obligations attributable
to the expenses of sale, costs of any action and any other sums for which
Trustor is obligated to reimburse Lender under Section 5.7 of this Deed of
Trust;

  (b)        Second, to pay the portion of the Secured Obligations attributable
to any sums expended or advanced by Lender under the terms of this Deed of Trust
which then remain unpaid;

  (c)        Third, to pay all other Secured Obligations in any order and
proportions as Lender in its sole discretion may choose; and

  (d)        Fourth, to remit the remainder, if any, to the Person or Persons
entitled to it.

6.6.     Application of Rents and Other Sums.  Lender shall apply any and all
Rents collected by it, and any and all sums other than proceeds of a foreclosure
sale which Lender may receive or collect under Section 6.3 above or Section 6.7
below, in the following manner:

  (a)        First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Lender or any receiver;

  (b)        Second, to pay all other Secured Obligations in any order and
proportions as Lender in its sole discretion may choose; and

  (c)        Third, to remit the remainder, if any, to the Person or Persons
entitled to it.

Lender shall have no liability for any funds which it does not actually receive.
To the extent permitted by applicable law, Trustor waives all claims, damages
and demands against Lender arising out of the disposition, repossession or
retention of the Property.

6.7.     Special Texas Provisions.  The following special Texas provisions shall
apply to this Deed of Trust. In the event of any inconsistency between any
provisions of this Deed of Trust and this Section 6.7, the provisions of this
Section 6.7 shall control.

  (a)        Foreclosure.  If an Event of Default shall have occurred, then and
in any of such events Lender may elect, Trustor hereby expressly waiving notice,
notice of intention to accelerate the Indebtedness secured hereby, notice of
acceleration of the Indebtedness, presentment and demand for payment, to declare
the Indebtedness

 

-17-



--------------------------------------------------------------------------------

to be immediately due and payable, and Trustee, or her successor or substitute
as hereinafter provided, upon request and direction from Lender shall enforce
this trust by invoking the power of sale and selling the Property (or any
portion thereof) at public auction in accordance with Section 51.002 of the
Texas Property Code and applicable law; and after advertising the time, place
(including the county) and terms of the sale of the Property for at least
twenty-one (21) days preceding the date of sale by filing with the appropriate
county clerk and by posting written or printed notice thereof at the courthouse
of the county where the real property, or any portion thereof, to be sold is
situated, which notice may be filed and posted by Trustee acting, or by any
person acting for her, and Lender has, at least twenty-one (21) days preceding
the date of sale, served written or printed notice of the proposed sale by
certified mail on each person obligated to pay the Indebtedness secured hereby
by the deposit of such notice, enclosed in a postpaid wrapper, properly
addressed to such obligor at such obligor’s most recent address as shown by the
records of Lender, in a post office or official depository under the care and
custody of the United States Postal Service, Trustee shall sell the Property at
public auction in accordance with such notice in the area designated by the
applicable County for the conduct of sales of real property under contract lien,
and if no area is so designated by the County, the notice of sale shall
designate an area at the courthouse where the sale is to take place. Such sale
shall occur on the first Tuesday in any month between the hours of 10:00 a.m.
and 4:00 p.m., provided that the sale must begin at the time stated on the
notice of sale or not later than three hours after that time, to the highest
bidder for cash, selling all of the Property as an entirety or in such parcels
as Trustee acting may elect, and make due conveyance to the purchaser or
purchasers, with general warranty binding Trustor, its successors and assigns;
and out of the money arising from such sale, Trustee acting shall pay first, all
the expenses of advertising the sale and making the conveyance, including a
reasonable fee for herself, which fee shall be due and owing in addition to the
attorneys’ fees provided for in the Loan Documents, and then to Lender the full
amount of the Indebtedness, attorneys’ fees and other charges due and unpaid
under the Loan Agreement and the Note and all other Indebtedness secured hereby,
rendering the balance of the sales price, if any, to the persons legally
entitled thereto; and the recitals in the conveyance to the purchaser or
purchasers shall be prima facie evidence of the truth of the matters therein
stated, and the prerequisites to said sale shall be presumed to have been
performed, and such sale and conveyance shall be conclusive against Trustor, its
successors and assigns, provided such sale and conveyance shall have been
completed in accordance with the terms of this Section 6.7. It is agreed that in
the event a foreclosure hereunder should be commenced by Trustee, or his
substitute or successor, Lender may at any time before the sale of the Property
direct Trustee to abandon the sale, and may then institute suit for the
collection of the Indebtedness, and for the foreclosure of this lien; it is
further agreed that if Lender should institute a suit for the collection
thereof, and for a judicial foreclosure of this lien, that it may at any time
before the entry of a final judgment in said suit dismiss the same, and require
Trustee, her substitute or successor to sell the Property in accordance with the
provisions of this Deed of Trust and applicable law. Lender shall have the right
to purchase at any sale of the Property, being the highest

 

-18-



--------------------------------------------------------------------------------

bidder and to have the amount for which such Property is sold credited on the
Indebtedness then owing. In the event any sale is made of the Property, or any
portion thereof, under the terms of this Deed of Trust, Trustor, its successors
and assigns, shall forthwith upon the making of such sale surrender and deliver
possession of the Property so sold to the purchaser at such sale, and in the
event of their failure to do so they shall thereupon from and after the making
of such sale be and continue as tenants at will of such purchaser, and in the
event of their failure to surrender possession of said Property upon demand,
purchaser, his heirs or assigns, shall be entitled to institute and maintain an
action for forcible detainer of said property in the Justice Court having venue
or in any other court having venue. In case of any sale hereunder all
prerequisites to the sale shall be presumed to have been performed, and in any
conveyance given hereunder, all statements of fact, or other recitals therein
made as to the nonpayment of money secured, or as to the request to Trustee to
enforce this Deed of Trust, or as to the proper and due appointment of any
substitute trustee, or as to the advertisement of sale, or time, place, and
manner of sale, or as to any other preliminary fact or thing, shall be taken in
all courts of law or equity as prima facie evidence that the facts so stated or
recited are true. Lender may, at its option, accomplish all or any of the
aforesaid in such manner as permitted or required by Section 51.002 of the Texas
Property Code relating to the sale of real property or by Chapter 9 of the Code
relating to the sale of collateral after default by a debtor (as said section
and chapter now exist or may be hereinafter amended or succeeded), or by any
other present or subsequent articles or enactments relating to same. At any such
sale of the Property:

(i)        whether made under the power herein contained, the aforesaid
Section 51.002, the Code, any other applicable law or by virtue of any judicial
proceedings or any other legal right, remedy or recourse, it shall not be
necessary for Trustee to exhibit, display or have physically present, or to have
constructive possession of, the Property (Trustor shall deliver to Trustee any
portion of the Property not actually or constructively possessed by Trustee
immediately upon demand by Trustee), and the title to and right of possession of
any such property shall pass to the purchaser thereof as completely as if the
same had been actually present and delivered to purchaser at such sale;

(ii)        the receipt by Trustee or of such other party or officer making the
same of the full amount of the purchase money shall be sufficient to discharge
the purchaser or purchasers from any further obligation for the payment thereof,
and no such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication thereof;

(iii)        to the fullest extent permitted by law, Trustor shall be completely
and irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold, and such
sale shall be a perpetual bar, both at law and in equity, against Trustor

 

-19-



--------------------------------------------------------------------------------

and against all other persons claiming or to claim the property sold or to any
part thereof by, through or under Trustor;

    (iv)       the sale by Trustee of less than the whole of the Property shall
not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sales under such power until the whole of the
Property shall be sold; and if the proceeds of such sale of less than the whole
of the Property shall be less than the aggregate of the Indebtedness and the
expenses thereof, this Deed of Trust and the lien, security interest and
assignment hereof shall remain in full force and effect as to the unsold portion
of the Property just as though no sale had been made; and

    (v)        unless Lender notifies Trustor to the contrary, Trustor agrees
that Lender and Trustee shall proceed under the Code (relating to a security
agreement covering both real and personal property), and title to all of the
Property and any personal property located thereon and covered by the Loan
Documents shall be conveyed to the purchaser at such public sale. Trustor agrees
that notice of sale of the Property provided in this Article and pursuant to
Texas Property Code § 51.002 (as amended from time to time or succeeded by any
successor statute or statutes) is and shall constitute commercially reasonable
notice of the sale of the Property and any personal property located thereon and
covered by the Loan Documents.

(b)        No Conditions Present to Exercise of Remedies.  Neither Trustor nor
any other party hereafter obligated for payment of all or any part of the
Indebtedness or fulfillment of all or any of the Secured Obligations shall be
relieved of such obligation by reason (i) the failure of the Trustee to comply
with any request of Trustor or any other person so obligated to foreclose the
lien of this Deed of Trust or to enforce any provisions of the other Loan
Documents; (ii) the release, regardless of consideration, of the Property or any
portion thereof or the addition of any other property to the Property; (iii) any
agreement or stipulation between any subsequent owner of the Property and Lender
extending, renewing, rearranging, or in any other way modifying the terms of the
Loan Documents without first having obtained the consent of, given notice to or
paid any consideration to Trustor of such other person, and in such event,
Trustor and all such other persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement unless
expressly released and discharged in writing by Lender (notwithstanding anything
contained herein to the contrary, Lender is under no obligation to give notice
to or pay any consideration to Trustor or any other such person for any
modifications, extensions, renewals or rearrangements of the Loan Documents); or
(iv) by any other act save and except the complete payment of the Indebtedness
and the complete fulfillment of all of the Secured Obligations.

(c)        Release of and Resort to Collateral.  Any part of the Property may be
released by Lender without affecting, subordinating or releasing the lien,
security interest and assignment hereof against the remainder. The lien,
security interest and

 

-20-



--------------------------------------------------------------------------------

other rights granted hereby shall not affect or be affected by any other
security taken for the same Indebtedness or any part thereof. The taking of
additional security, or the rearrangement, extension or renewal of the
Indebtedness, or any part thereof, shall not release or impair the lien,
security interest and other rights granted hereby or affect the liability of
Trustor or of any endorser, guarantor or surety, or improve the right of any
permitted junior lienholder; and this Deed of Trust, as well as any instrument
given to secure any rearrangement, renewal or extension of the Indebtedness, or
any part thereof, shall be and remain a first and prior lien on all of the
Property not expressly released until the Indebtedness is completely paid. For
payment of the Indebtedness, Lender may resort to any other security therefore
held by Lender or Trustee in such order and manner as Lender may elect.

(D)        WAIVER.    TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND RELEASES (A) ALL BENEFITS THAT MIGHT
ACCRUE TO TRUSTOR BY ANY PRESENT OR FUTURE LAWS EXEMPTING THE PROPERTY FROM
ATTACHMENT, LEVY OR SALE ON EXECUTION OR PROVIDING FOR ANY STAY OF EXECUTION,
EXEMPTION FROM CIVIL PROCESS, REDEMPTION OR EXTENSION OF TIME FOR PAYMENT;
(B) ANY RIGHT TO MARSHALLING OF ASSETS OR A SALE IN INVERSE ORDER OF ALIENATION;
(C) THE EXEMPTION OF HOMESTEAD; AND (D) THE ADMINISTRATION OF ESTATES OF
DECEDENTS, OR OTHER MATTER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER UNDER
THE TERMS OF THIS DEED OF TRUST TO SELL THE PROPERTY FOR THE COLLECTION OF THE
INDEBTEDNESS SECURED THEREBY (WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR
COLLECTION) OR THE RIGHT OF LENDER, UNDER THE TERMS OF THIS DEED OF TRUST, TO
THE PAYMENT OF THE INDEBTEDNESS SECURED HEREBY OUT OF THE PROCEEDS OF SALE OF
THE PROPERTY IN PREFERENCE TO EVERY OTHER PERSON AND CLAIMANT WHATEVER (ONLY
REASONABLE EXPENSES OF SUCH SALE BEING FIRST DEDUCTED). TRUSTOR EXPRESSLY WAIVES
AND RELINQUISHES ANY RIGHT OR REMEDY WHICH IT MAY HAVE OR BE ABLE TO ASSERT BY
REASON OF THE PROVISIONS OF CHAPTER 43 OF THE TEXAS CIVIL PRACTICES AND REMEDIES
CODE PERTAINING TO THE RIGHTS AND REMEDIES OF SURETIES, SECTION 17.001 OF THE
TEXAS CIVIL PRACTICES AND REMEDIES CODE AND/OR RULE 31 OF THE TEXAS RULES OF
CIVIL PROCEDURE.

(e)        Discontinuance of Proceedings.    In case Lender shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon the same for any reason, Lender
shall have the unqualified right so to do and, in such event, Trustor and Lender
shall be restored to their former positions with respect to the Indebtedness,
the Secured Obligations,

 

-21-



--------------------------------------------------------------------------------

the Loan Documents, the Property and otherwise, and the rights, remedies,
recourses and power of Lender shall continue as if the same had never been
involved.

(f)        Deficiency Obligation.      Trustor shall be liable for any
deficiency remaining in the Indebtedness secured hereby subsequent to the sale
referenced in this Article.

(g)        Disaffirmation of Contracts.      The purchaser at any Trustee’s or
foreclosure sale hereunder may disaffirm any easement granted, or rental, lease
or other contract made in violation of any provisions of this Deed of Trust and
may take immediate possession of the Property free from, and despite the terms
of, any such grant of easement, rental, lease or other contract.

(h)        Receiver.  If an Event of a Default shall have occurred, either
before or after the foreclosure sale, Trustor agrees that as a matter of right a
receiver may be appointed by the court without notice, without regard to (i) the
solvency or insolvency of Trustor, (ii) the then value of the Property or
(iii) whether it is then occupied as a homestead. The receiver shall have the
power to collect any rents and income from the Property during the pendency of
the foreclosure sale and, in the case of a sale and a deficiency, during the
full statutory period of redemption (if any), whether there be a redemption or
not. The receiver shall have the other powers for the protection, possession,
management and operation of the Property which an absolute owner would have, but
the net rents, if any, in the hands of the receiver shall be applied to the debt
hereby secured or to such expenses of the receivership or foreclosure suit as
the court may direct.

(i)        Lender in Possession.

   (i)        If an Event of Default shall have occurred under this Deed of
Trust whether or not the entire debt has then been accelerated and whether or
not foreclosure proceedings have been commenced, Lender may, without notice to
or demand (each of which, together with notice of intention to accelerate and
notice of acceleration are hereby waived) upon Trustor, to the maximum extent
permitted by law, take possession of the Property and while in possession of the
Property, Lender shall have the power to pay repair charges, taxes, insurance
fees and all other expenses and add such amounts to the Indebtedness secured
hereby.

   (ii)        In the event of a foreclosure, Lender may remain in possession of
the Property until the foreclosure sale and thereafter during the entire period
of redemption (if any), if a deficiency exists. LENDER SHALL INCUR NO LIABILITY
FOR, NOR SHALL TRUSTOR ASSERT ANY CLAIM OR SETOFF AS A RESULT OF, ANY ACTION
TAKEN WHILE LENDER IS IN POSSESSION OF THE PROPERTY, INCLUDING ANY CLAIM
RESULTING FROM LENDER’S OWN NEGLIGENCE EXCEPT ONLY FOR LENDER’S OWN GROSS
NEGLIGENCE OR WILLFUL

 

-22-



--------------------------------------------------------------------------------

MISCONDUCT. In the event no foreclosure proceedings are commenced, Lender may
remain in possession as long as there exists an Event of Default.

(j)        Enforcement of Assignment of Rents and Leases.    If an Event of
Default shall have occurred under this Deed of Trust, Lender may:

   (i)        terminate the license granted to Trustor to collect the Rents,
collect and sue for the Rents in Lender’s own name, give receipts and releases
therefor, and after deducting all expenses of collection, including reasonable
attorneys’ fees, apply the net proceeds thereof to the Indebtedness as Lender
may elect;

   (ii)        make, modify, enforce, cancel, terminate or accept surrender of
any subleases, evict tenants, adjust the Rents, maintain, decorate, refurbish,
repair, clean, and make space ready for renting, and otherwise do anything
Lender deems advisable in connection with the Property;

   (iii)        apply the Rents so collected to the operation and management of
the Property, including the payment of reasonable management, brokerage and
attorneys’ fees, and/or to the Indebtedness; and

   (iv)        require Trustor to transfer all security deposits and records
thereof to Lender, together with all original counterparts of the Leases.

(K)        WAIVER OF REDEMPTION.    TO THE EXTENT PERMITTED BY LAW AND AS AN
ADDITIONAL INDUCEMENT TO LENDER TO ADVANCE FUNDS SECURED HEREBY, TRUSTOR HEREBY
EXPRESSLY WAIVES AND RENOUNCES THE BENEFIT OF (I) ALL PRESENT AND FUTURE LAWS
PROVIDING FOR ANY APPRAISEMENT BEFORE SALE OF THE PROPERTY, COMMONLY KNOWN AS
“APPRAISEMENT LAWS,” AND ALL PRESENT AND FUTURE LAWS EXTENDING IN ANY MANNER THE
TIME FOR ENFORCEMENT OF COLLECTION OF THE INDEBTEDNESS SECURED HEREBY, COMMONLY
KNOWN AS “STAY LAWS” AND “REDEMPTION LAWS”; (II) NOTICE OF ANY INTENT BY LENDER
TO ACCELERATE THE MATURITY OF THE INDEBTEDNESS SECURED HEREBY; (III) NOTICE OF
THE ACCELERATION OF THE MATURITY OF THE INDEBTEDNESS SECURED HEREBY; AND
(IV) NOTICE OF THE COMMENCEMENT BY LENDER OF AN ACTION TO FORECLOSE THIS DEED OF
TRUST. TRUSTOR HEREBY WAIVES ANY RIGHTS GRANTED BY SECTION 51.003, 51.004 AND
51.005 OF THE TEXAS PROPERTY CODE (AS SAME MAY BE AMENDED FROM TIME TO TIME). In
the event an interest in any of the Property is foreclosed upon pursuant to a
judicial or nonjudicial foreclosure sale, Borrower agrees as
follows: notwithstanding the provisions of Sections 51.003, 51.004, and 51.005
of the Texas Property Code (as such sections now exist or may be amended or
succeeded from time to time), and to the extent permitted by law, Borrower
agrees that Lender shall be entitled to seek a deficiency judgment from Borrower
and any other party

 

-23-



--------------------------------------------------------------------------------

obligated on the Note equal to the difference between the amount owing on the
Note and the amount for which the Property was sold pursuant to judicial or
nonjudicial foreclosure sale. BORROWER EXPRESSLY RECOGNIZES THAT THIS SECTION
CONSTITUTES A WAIVER OF THE ABOVE-CITED PROVISIONS OF THE PROPERTY CODE WHICH
WOULD OTHERWISE PERMIT BORROWER AND OTHER PERSONS AGAINST WHOM RECOVERY OF
DEFICIENCIES IS SOUGHT OR GUARANTOR INDEPENDENTLY (EVEN ABSENT THE INITIATION OF
DEFICIENCY PROCEEDINGS AGAINST THEM) TO PRESENT COMPETENT EVIDENCE OF THE FAIR
MARKET VALUE OF THE PROPERTY AS OF THE DATE OF THE FORECLOSURE SALE AND OFFSET
AGAINST ANY DEFICIENCY THE AMOUNT BY WHICH THE FORECLOSURE SALE PRICE IS
DETERMINED TO BE LESS THAN SUCH FAIR MARKET VALUE. BORROWER FURTHER RECOGNIZES
AND AGREES THAT THIS WAIVER CREATES AN IRREBUTTABLE PRESUMPTION THAT THE
FORECLOSURE SALE PRICE IS EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTY FOR
PURPOSES OF CALCULATING DEFICIENCIES OWED BY BORROWER, GUARANTOR, AND OTHERS
AGAINST WHOM RECOVERY OF A DEFICIENCY IS SOUGHT. Alternatively, in the event the
waiver provided for above is determined by a court of competent jurisdiction to
be unenforceable, the following shall be the basis for the finder of fact’s
determination of the fair market value of the Property as of the date of the
foreclosure sale in proceedings governed by Sections 51.003, 51.004 and 51.005
of the Texas Property Code (as such sections now exist or may be amended or
succeeded from time to time): (i) the Property shall be valued in an “as is”
condition as of the date of the foreclosure sale, without any assumption or
expectation that the Property will be repaired or improved in any manner before
a resale of the Property after foreclosure; (ii) the valuation shall be based
upon an assumption that the foreclosure purchaser desires a resale of the
Property for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Property, including, without limitation, brokerage
commissions, title insurance, a survey of the Property, tax prorations,
attorneys’ fees, and marketing costs; (iv) the gross fair market value of the
Property shall be further discounted to account for any estimated holding costs
associated with maintaining the Property pending sale, including, without
limitation, utilities expenses, property management fees, taxes and assessments
(to the extent not accounted for in (iii) above), and other maintenance,
operational and ownership expenses; and (v) any expert opinion testimony given
or considered in connection with a determination of the fair market value of the
Property must be given by persons having at least five (5) years experience in
appraising property similar to the Property and who have conducted and prepared
a complete written appraisal of the Property taking into consideration the
factors set forth above.

(l)        Remedies Cumulative.    No right, power or remedy conferred upon or
reserved to Lender by the Note, the Loan Agreement, this Deed of Trust or any
other

 

-24-



--------------------------------------------------------------------------------

Loan Document or any instrument evidencing or securing the Indebtedness is
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or under the Note, the Loan
Agreement or any other Loan Document or any instrument evidencing or securing
the Indebtedness, or now or hereafter existing at law, in equity or by statute.

   (m)        Lender and any receiver, or any of their agents or
representatives, shall have no liability for any loss, damage, injury, cost or
expenses resulting from any action or omission that was taken or omitted in good
faith.

 

7.

Miscellaneous Provisions.

7.1.      Additional Provisions.    The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust. The Loan Documents also grant further
rights to Lender and contain further agreements and affirmative and negative
covenants by Trustor which apply to this Deed of Trust and to the Property.

7.2.      No Waiver or Cure.    If any of the events described below occurs,
that event alone shall not: cure or waive any breach, Event of Default or notice
of default under this Deed of Trust or invalidate any act performed pursuant to
any such default or notice; or nullify the effect of any notice of default or
sale (unless all Secured Obligations then due have been paid and performed and
all other defaults under the Loan Documents have been cured); or impair the
security of this Deed of Trust; or prejudice Lender or any receiver in the
exercise of any other right or remedy afforded any of them under this Deed of
Trust; or be construed as an affirmation by Lender of any tenancy, lease or
option, or a subordination of the lien of this Deed of Trust.

   (a)        Lender, its agent or a receiver takes possession of all or any
part of the Property in the manner provided in Subsection 6.3(c) of Section 6.7
hereof.

   (b)        Lender collects and applies Rents as permitted under Section 2.3,
Section 6.6 and Section 6.7 above, either with or without taking possession of
all or any part of the Property.

   (c)        Lender receives and applies to any Secured Obligation any proceeds
of any Property, including any proceeds of insurance policies, condemnation
awards, or other claims, property or rights assigned to Lender under Section 5.4
above.

   (d)        Lender makes a site visit, observes the Property and/or conducts
tests as permitted under the Loan Agreement.

   (e)        Lender receives any sums under this Deed of Trust or any proceeds
of any collateral held for any of the Secured Obligations, and applies them to
one or more Secured Obligations.

 

-25-



--------------------------------------------------------------------------------

   (f)        Lender or any receiver invokes any right or remedy provided under
this Deed of Trust.

7.3.      Powers of Lender.

   (a)        If Lender performs any act which it is empowered or authorized to
perform under this Deed of Trust, including any act permitted by Section 5.5,
Subsection 6.3(d) or Section 6.7 of this Deed of Trust, that act alone shall not
release or change the personal liability of any Person for the payment and
performance of the Secured Obligations then outstanding, or the lien of this
Deed of Trust on all or the remainder of the Property for full payment and
performance of all outstanding Secured Obligations. The liability of the
original Trustor shall not be released or changed if Lender grants any successor
in interest to Trustor any extension of time for payment, or modification of the
terms of payment, of any Secured Obligation. Lender shall not be required to
comply with any demand by the original Trustor that Lender refuse to grant such
an extension or modification to, or commence proceedings against, any such
successor in interest.

   (b)        Lender may take any of the actions permitted under
Subsection 6.3(b), Subsection 6.3(c) and/or Section 6.7 regardless of the
adequacy of the security for the Secured Obligations, or whether any or all of
the Secured Obligations have been declared to be immediately due and payable, or
whether notice of default and election to sell has been given under this Deed of
Trust.

   (c)        From time to time, Lender may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Lender may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

7.4.      Merger.    No merger shall occur as a result of Lender’s acquiring any
other estate in or any other lien on the Property unless Lender consents to a
merger in writing.

7.5.      Joint and Several Liability.    If Trustor consists of more than one
Person, each shall be jointly and severally liable for the faithful performance
of all of Trustor’s obligations under this Deed of Trust and the other Loan
Documents.

7.6.      APPLICABLE LAW.        THIS DEED OF TRUST SHALL BE CONSTRUED,
INTERPRETED, ENFORCED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS; EXCEPT THAT THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
SITUATED SHALL APPLY TO ALL MATTERS AFFECTING OR RELATING TO THE CREATION,
PERFECTION AND PRIORITY OF THE LIENS AND SECURITY INTERESTS GRANTED UNDER THIS
DEED OF TRUST AND TO THE FORECLOSURE AND OTHER PROVISIONS OF THIS DEED OF TRUST
RELATING TO THE ENFORCEMENT OF THE RIGHTS AND REMEDIES OF

 

-26-



--------------------------------------------------------------------------------

LENDER WITH RESPECT TO SUCH PROPERTY AND TO THE APPOINTMENT, INDEMNIFICATION AND
DUTIES OF THE TRUSTEE.

7.7.      Waiver of Homestead and Redemption.    Trustor hereby waives all right
of homestead exemption in the Property.

7.8.      Waiver of Statutory Rights.    To the extent permitted by law, Trustor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws. Trustor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Trustor hereby waives any and all rights of redemption from sale
under any judgment of foreclosure of this Deed of Trust on behalf of Trustor and
on behalf of each and every Person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Deed of Trust.
The foregoing waiver of right of redemption is made pursuant to the provisions
of applicable law.

7.9.      Severability.      If any provision of this Deed of Trust should be
held unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Lender may, at its option, declare all Secured Obligations immediately due
and payable.

7.10.    Notice.  Notices shall be given under this Deed of Trust in conformity
with the terms and conditions of the Loan Agreement and in conformity with
applicable law.

7.11.    Future Advances.    This Deed of Trust is given to secure not only
existing indebtedness, but also future advances (whether such advances are
obligatory or are made at the option of Lender, or otherwise) made by Lender
under the Note or the Loan Agreement, to the same extent as if such future
advances were made on the date of the execution of this Deed of Trust. The total
amount of Indebtedness that may be so secured may increase from time to time.

7.12.    WAIVER OF TRIAL BY JURY.      TRUSTOR AND LENDER (BY ITS ACCEPTANCE
HEREOF) EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY CLAIM, CONTROVERSY, DISPUTE, ACTION OR PROCEEDING ARISING OUT OF
OR RELATED TO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS (INCLUDING WITHOUT
LIMITATION ANY ACTIONS OR PROCEEDINGS FOR ENFORCEMENT OF THE LOAN DOCUMENTS) AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. TRUSTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,

 

-27-



--------------------------------------------------------------------------------

THAT EACH OF THEM HAVE RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND THAT EACH OF THEM WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. TRUSTOR AND LENDER WARRANT AND
REPRESENT THAT EACH HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

7.13.     Inconsistencies.  In the event of any inconsistency between this Deed
of Trust and the Loan Agreement, the terms hereof shall be controlling as
necessary to create, enforce, preserve and/or maintain a valid security interest
upon the Property, otherwise the provisions of the Loan Agreement shall be
controlling. The terms of the Loan Agreement are hereby incorporated herein and
expressly made a part hereof by this reference.

7.14.     Further Assurances.  Trustor agrees to execute any further documents,
and to take any further actions reasonably requested by Lender to evidence or
perfect the security interests granted herein, to maintain the first priority of
the security interests, and to effectuate the rights granted to Lender
hereunder.

7.15.     Limitation of Interest.

    (a)      The provisions of the Loan Agreement regarding the payment of
lawful interest are hereby incorporated herein by reference.

    (b)      In the event that the laws of the State of Texas are deemed to
govern the terms and provisions of the Loan Agreement and the Note, the
following shall control:

    It is expressly stipulated and agreed to be the intent of Trustor and Lender
at all times to comply strictly with the applicable Texas law governing the
maximum rate or amount of interest payable under the Loan Agreement and/or the
Note (or applicable United States federal law to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Note, the Loan Agreement, any of the
other Loan Documents or any other communication or writing by or between Trustor
and Lender related to the transaction or transactions that are the subject
matter of the Loan Documents, (ii) contracted for, charged or received by reason
of Lender’s exercise of the option to accelerate the maturity of the Loan, or
(iii) Trustor will have paid or Lender will have received by reason of any
voluntary prepayment by Trustor of the Loan, then it is the express intent of
Trustor and Lender that all amounts charged in excess of the Maximum Lawful Rate
(as defined below) shall be automatically canceled, ab initio, and all amounts
in excess of the Maximum Lawful Rate theretofore collected by Lender shall be
credited on the principal balance of the Loan (or, if the Loan has been or would
thereby be paid in full, refunded to Trustor), and the provisions of the Note,
the Loan Agreement and the other Loan Documents immediately be deemed reformed
and the amounts thereafter collectible

 

-28-



--------------------------------------------------------------------------------

hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Loan has been paid in full before the end of the
stated term of the Loan, then Trustor and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Trustor that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Trustor and/or credit such excess interest
against the Loan then owing by Trustor to Lender. Trustor hereby agrees that as
a condition precedent to any claim seeking usury penalties against Lender,
Trustor will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Trustor or crediting such
excess interest against the Note then owing by Trustor. All sums contracted for,
charged or received by Lender for the use, forbearance or detention of any debt
evidenced by the Note or the Loan Agreement shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of the Loan (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Loan for so long as debt is outstanding. In no event shall
the provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) apply to the
Note. Notwithstanding anything to the contrary contained herein or in any of the
other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration. The term
“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges (as herein defined) made in connection with the
transaction evidenced by the Note and the other Loan Documents. To the extent
that Lender is relying on the Chapter 303 of the Texas Finance Code to determine
the Maximum Lawful Rate payable on the Loan, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Trustor as provided by applicable law now or
hereafter in effect. The term “Charges” shall mean all fees, charges and/or
other things of value, if any, contracted for, charged, received, taken or
reserved by Lender in connection with the transactions relating to the Note, the
Loan Agreement and the Loan Documents, which are treated as interest under
applicable law. If applicable, this paragraph shall control all agreements
between Trustor and Lender.

 

-29-



--------------------------------------------------------------------------------

8.

Concerning the Trustee.

8.1.     No Liability.  TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR
ACT DONE BY TRUSTEE, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES WHATSOEVER. TRUSTEE SHALL NOT BE PERSONALLY LIABLE IN CASE OF
ENTRY BY HER OR ANYONE ACTING BY VIRTUE OF THE POWERS HEREIN GRANTED HER UPON
THE PROPERTY FOR DEBTS CONTRACTED OR LIABILITY OR DAMAGES INCURRED IN THE
MANAGEMENT OR OPERATION OF THE PROPERTY. Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by her hereunder or believed by her in good faith to be
genuine. Trustee shall be entitled to reimbursement for expenses incurred by her
in the performance of her duties hereunder and to reasonable compensation for
such of her services hereunder as shall be rendered. TRUSTOR WILL, FROM TIME TO
TIME, PAY COMPENSATION DUE THE TRUSTEE HEREUNDER AND REIMBURSE TRUSTEE FOR AND
SAVE AND HOLD HER HARMLESS FROM AND AGAINST ANY AND ALL LOSS, COST, LIABILITY,
DAMAGE AND EXPENSE WHATSOEVER INCURRED BY HER IN THE PERFORMANCE OF HER DUTIES,
EXCEPT A CLAIM MADE BY LENDER AGAINST TRUSTEE, INCLUDING ANY AND ALL LIABILITY
RESULTING FROM TRUSTEE’S OWN NEGLIGENCE. TRUSTOR WILL REIMBURSE TRUSTEE FOR, AND
SAVE HER HARMLESS AGAINST, ANY AND ALL LIABILITY AND EXPENSES WHICH MAY BE
INCURRED BY HER IN THE PERFORMANCE OF HER DUTIES. THE FOREGOING INDEMNITY SHALL
NOT TERMINATE UPON DISCHARGE OF THE INDEBTEDNESS OR FORECLOSURE, OR RELEASE OR
OTHER TERMINATION OF THE DEED OF TRUST.

8.2.     Retention of Monies.     All monies received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
monies (except to the extent required by law) and Trustee shall be under no
liability for interest on any monies received by her hereunder.

8.3.     Successor Trustee.  Trustee may resign by giving of notice of such
resignation in writing to Lender. If Trustee shall die, resign or become
disqualified from acting in the execution of the Trust or shall fail or refuse
to exercise the same when requested by Lender so to do if for any reason and
without cause Lender shall prefer to appoint a substitute trustee to act instead
of the original Trustee named herein, or any prior successor or substitute
trustee, Lender shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the aforenamed Trustee. Such
appointment may be executed by an authorized officer or agent of Lender and such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the Board of
Directors or any superior officer of Lender.

8.4.     Succession Instruments.  Any new Trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed or conveyance, become
vested with all

 

-30-



--------------------------------------------------------------------------------

the estates, properties, rights, powers and trusts of its or her predecessor in
the rights hereunder with like effect as if originally named as Trustee herein;
but, nevertheless, upon the written request of Lender or its successor trustee,
the Trustee ceasing to act shall execute and deliver an instrument transferring
to such successor trustee, upon the trust herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and monies held by
the Trustee to the successor trustee so appointed in its or her place.

8.5.     Performance of Duties by Lender.  Trustee may authorize one or more
parties to act on his behalf to perform the ministerial functions required of
him hereunder, including, without limitation, the transmittal and posting of any
notices.

8.6.     No Required Action.  Trustee shall not be required to take any action
toward the execution and enforcement of the trustee hereby created or to
institute, appear in or defend any action, suit or other proceedings in
connection therewith where in her opinion such action will be likely to involve
her in expense or liability, unless requested to do so by a written instrument
signed by Lender and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to her against any and all costs, expenses
and liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Loan Instruments, or for the proper
authorization thereof, or for the sufficiency of the lien and security interest
purposed to be created hereby, and makes no representation in respect thereof or
in respect of the rights, remedies and recourses of Lender.

8.7.     Successors and Assigns.  This Deed of Trust and all provisions hereof
shall extend to and be binding upon Trustor and its successors, grantees and
assigns, any subsequent owner or owners of the Property and all Persons claiming
under or through Trustor (but this clause shall not be construed as constituting
the consent by Lender to the transfer of any interest in the Property), and the
word “Borrowers” when used herein shall include all such Persons and all Persons
liable for the payment of or performance of the Secured Obligations or any part
thereof, whether or not such Persons shall have executed the Note or this Deed
of Trust. The word “Lender”, when used herein, shall include the successors and
assigns of Lender named herein, and the holder or holders, from time to time, of
the Note, including any Holder subject to a Co-Lender Agreement. Lender may from
time to time, without the consent of Trustor, sell, transfer, pledge, assign,
convey or syndicate this Deed of Trust, the Loan and the Loan Documents (or any
interest therein), and any and all servicing rights with respect thereto, and
may grant participations in the Loan, delegate its duties and obligations under
the Loan and the Loan Documents, split the Loan into multiple parts, or the Note
into multiple component notes or tranches or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in rated or
unrated public offerings or private placement. Trustor shall not assign or
attempt to assign its rights under this Deed of Trust or any of the other Loan
Documents or the Loan or delegate or attempt to delegate any of its duties or
obligations under this Deed of Trust or any of the other Loan Documents or the
Loan and any purported assignment or delegation shall be void.

8.8.     Modification; Consent.  No modification, waiver, amendment or discharge
of this Deed of Trust or any other Loan Document shall be valid unless the same
is in writing

 

-31-



--------------------------------------------------------------------------------

and signed by the party against which the enforcement of such modification,
waiver, amendment or discharge is sought. Consent by Lender to any act or
omission by Trustor shall not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Lender’s consent to
be obtained in any future or other instance.

8.9.     Construction Mortgage.  This Deed of Trust is a construction mortgage
as such term is used in the Code.

  THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE TO FOLLOW]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date first
above written.

 

  TRUSTOR:  

WELLS VAF – PARKWAY AT OAK HILL, LLC, a

Delaware limited liability company

  By:   

Wells Mid-Horizon Value-Added Fund I, LLC, a

Georgia limited liability company, its sole member

     By:   

Wells Investment Management Company,

LLC, its Manager

        By: /s/ Kevin A. Hoover         Name: Kevin A. Hoover         Title:
President

This instrument was prepared with the assistance of an attorney licensed in
Texas, and after recording

should be returned to:

Sarah J. Risken, Esq.

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

(312) 201-4000

 

 

Signature Page to Deed of Trust



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF Georgia     

    

)

       

)

  

SS

COUNTY OF Gwinnett

    

)

  

      I, Tamiko Motley, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Kevin Hoover, the President of Wells
Investment Management Company, LLC, the Manager of Wells Mid-Horizon Value-Added
Fund I, LLC, the sole member of WELLS VAF – PARKWAY AT OAK HILL, LLC, a Delaware
limited liability company, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such President, appeared
before me this day in person and acknowledged that (he/she) signed and delivered
the said instrument as (his/her) own free and voluntary act and as the free and
voluntary act of said entities, for the uses and purposes therein set forth.

      GIVEN under my hand and Notarial Seal this 10 day of December, 2010.

 

            /s/ Tamiko Motley                 Notary Public    

My Commission Expires:

April 1, 2014

 

 

 

 

 

Acknowledgment Page to Deed of Trust



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

Tract 1 (Fee Simple):

Lot 1, Block A, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a subdivision
in Travis County, Texas, according to the map or plat recorded in Document No.
200300035 of the Official Public Records of Travis County, Texas.

Also known as:

Of a 17.676 acre tract of land out of the Thomas Anderson Survey No. 17,
situated in Travis County, Texas, being all of Lot 1, Block “A”, OAK HILL
TECHNOLOGY PARK SUBDIVISION SECTION IV, a subdivision of record in Document No,
200300035 of the Official Public Records of Travis County, Texas; said 17.676
acre tract being more particularly described by metes and bounds as follows:

COMMENCING at a  1/2 inch iron rod found in the Northerly right-of-way line of
U.S. Highway 290 for the Southwesterly corner of Lot 1, Block “A” Oak Hill
Technology Park Subdivision of record in Document No. 200000208 of said Official
Public Records, being the Southeasterly corner of resubdivision of Lot 1-A,
Block “A” Oak Hill Industrial Park Section Two, a subdivision of record in Book
77, Page 11 of the Plat Records of Travis County, Texas;

THENCE N 29°38’00” E, leaving the Northerly line of U.S. Highway 290, along the
Westerly line of said Lot 1 and Lot 2, Block “A” of said Oak Hill Technology
Park Subdivision, being the Easterly line of said resubdivision of Lot 1-A and a
portion of the Easterly line of Oak Hill Industrial Park Section Two, a
subdivision of record in Book 76, Page 142 of said Plat Records, a distance of
712.97 feet to a  1/2 inch iron rod found for the POINT OF BEGINNING hereof,
being an angle point in the Westerly line of said Lot 1;

THENCE N 29°38’00” E, along a portion of the Westerly line of said Lot 1, being
a portion of the Easterly line of said Oak Hill Industrial Park Section Two, a
distance of 378.82 feet to an iron pipe found, for an angle point in the
Westerly line of said Lot 1, being the most Easterly corner of said Oak Hill
Industrial Park Section Two;

THENCE continuing along the Westerly line of said Lot 1, the following two (2)
courses and distances:

 

1) N 59°40’29” W. along the Northerly line of said Oak Hill Industrial Park
Section Two, a distance of 301.12 feet to an iron pipe found in the Easterly
line of Lot 2, Block “A” Murphey Subdivision, a subdivision of record in
Document No. 200600209 of said Official Public Records for an angle point
hereof;

 

2)

N29°34’26” E, along the Easterly line of said Lot 2 and Lot 4, Block “A” of said
Murphey Subdivision, a distance of 622.21 feet to a  1/2 inch iron rod found in
the Southerly right-of-way line of Southwest Parkway (R.O.W. varies), being the
Northeasterly corner of said Lot 4 and the Northwesterly corner of said Lot 1,
for the Northwesterly corner hereof;

THENCE, along the Southerly line of Southwest Parkway and the Northerly line of
said Lot 1, the following two (2) courses and distances:

 

1)

S 59°43’00” E, a distance of 654.69 feet to a  1/2 inch iron rod found for an
angle point;

 

2)

S 59°48’00” E, a distance of 147.39 feet to a  1/2 inch iron rod found for the
Northeasterly corner of said Lot 1 and hereof, being the Northwesterly corner of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III;

(legal description continued on next page)



--------------------------------------------------------------------------------

THENCE, S 29°38’00” W, leaving the Southerly line of Southwest Parkway, along
the Easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, passing an iron pipe found for the common Westerly corner of said
Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III and that
certain 5.34 acre tract of land conveyed to South Austin Marine, Inc. by Deed of
record in Volume 7993, Page 207 of said Real Property Records, at a distance of
635.36 feet, and continuing for a total distance of 1185.40 feet to a  1/2 inch
iron rod found for an angle point hereof, being the Northeasterly corner of that
certain 1.102 acre tract conveyed to Joseph J. Hajjar by Deed of record in
Volume 12120, Page 1918 of said Real Property Records;

THENCE N 59°46’29’’ W, leaving the Westerly line of said 5.34 acres, along a
portion of the Easterly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof, being the Northerly line of said 1.102 acres,
a distance of 147.39 feet to an iron pipe found for the Northwesterly corner of
said 1.102 acre tract and an angle point hereof;

THENCE along the Westerly line of said 1.102 acre tract, being a portion of the
Easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, the following three (3) courses and distances:

 

1)

S 29°39’50” W, a distance of 136.85 feet to a  1/2 inch iron rod found for an
angle point;

 

2)

S 89°58’21” W, a distance of 24.28 feet to a  1/2 inch iron rod found for an
angle point;

 

3)

S 29°59’38” W, a distance of 199.64 feet to a  1/2 inch iron rod found in the
Northerly line of U.S. Highway 290 (R.O.W. varies) for the Southeasterly corner
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV and
hereof, being the Southwesterly corner of said 1.102 acre tract;

THENCE N 88°09’05” W, along the Northerly line of U.S. Highway 290, being the
Southerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, a distance of 92.12 feet to a  1/2 inch iron rod found
for the Southwesterly corner of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof;

THENCE N 24°38’24” E, leaving the Northerly line of U.S. Highway 290, along a
portion of the Westerly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof, being a portion of the Easterly line of Lot 1
of said Oak Hill Technology Park Subdivision, a distance of 41.61 feet to a  1/2
inch iron rod found for an angle point in the Westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof;

THENCE N 29°38’00” E, continuing along the Westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof, being a portion
of the Easterly line of Lot 1 and a portion of the Easterly line of Lot 2 of
said Oak Hill Technology Park Subdivision, a distance of 538.08 feet to a  1/2
inch iron rod found for an angle point of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section IV and hereof, being the Northeasterly
corner of said Lot 2, Oak Hill Technology Park Subdivision;

(legal description continued on next page)

 

-2-



--------------------------------------------------------------------------------

THENCE N 60°22’00” W, along a portion of the Westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof, a distance of
245.35 feet to the POINT OF BEGINNING containing an area of 17.676 acres
(769,977 Sq. Ft.) of land, more or Less, within these metes and bounds.

Tract 2 (Fee Simple):

Lot 1, Block A, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a subdivision
in Travis County, Texas, according to the map or plat of recorded in Document No
200300034 of the Official Public Records of Travis County, Texas.

Also known as:

Of a 4.678 acre tract of land out of the Thomas Anderson Survey No. 17, situated
in Travis County, Texas, being all of Lot 1, Block A, OAK HILL TECHNOLOGY PARK
SUBDIVISION SECTION III, a subdivision of record in Document No 200300034 of the
Official Public Records of Travis County, Texas; said 4.678 acres tract being
more particularly described by metes and bounds as follows:

BEGINNING at a  1/2 inch iron rod found in the Southerly right-of-way line of
Southwest Parkway (R.O.W. varies) for the Northwesterly corner of said Lot 1,
Block “A” Oak Hill Technology Park Subdivision Section III, being the
Northeasterly corner of Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, a subdivision of record in Document No. 200300035 of said Official
Public Records;

THENCE S 59°14’26” E, along the Southerly line of Southwest Parkway, being the
Northerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section III, a distance of 322.35 feet to a  1/2 inch iron rod with BPI cap
found, being the Northeasterly corner of said Lot 1, Block A Oak Hill Technology
Park Subdivision Section III;

THENCE leaving the Southerly line of Southwest Parkway, along the Easterly line
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III, being
a portion of the Westerly line of Boston 290 Office Park Section Two-A, a
subdivision of record in Volume 100, Pages 58-59 of said Plat Records the
following two (2) courses and distances:

(legal description continued on next page)

 

-3-



--------------------------------------------------------------------------------

1) S 29°38’19” W, a distance of 341.51 feet to an iron pipe found for an angle
point;

 

2)

S 29°33’06” W, a distance of 287.35 feet to a  1/2 inch iron rod found for the
common Easterly corner of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section III and that certain 5.34 acre tract of land conveyed to
South Austin Marine, Inc. by Deed of record in Volume 7993, Page 207 of said
Real Property Records, being the Southeasterly corner hereof;

THENCE N 60°23’40” W, leaving the Westerly line of said Boston 290 Office Park
Section Two-A, along the common line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III and said 5.34 acre tract, being the
Southerly line hereof, a distance of 322.66 feet to an iron pipe found in the
Easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV being the Southwesterly corner of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III and the Northwesterly corner of said
5.34 acre tract;

THENCE N 29°38’00” E, along the Westerly line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III, being a portion of the Easterly line of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV, a
distance of 635.36 feet to the POINT OF BEGINNING containing an area of 4.678
acres (203,764 Sq. Ft.) of land, more or less, within these metes and bounds.

Tract 3 (Easement Estate):

EASEMENT ESTATE ONLY appurtenant to Tracts 1 and 2 as created and described in
that certain Joint Access and Easement Agreement, dated October 27, 2005, by and
between Champion Partners Group, Ltd and AAW Oak Hill, Ltd, recorded in Document
No, 2005209114, Official Public Records of Travis County, Texas, and being over
and across that 0.336 of one acre portion of Lots 1 and 2, Block A, OAK HILL
TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County, Texas, according to
the map or plat recorded in Document No. 200000208, of the Official Public
Records of Travis County, Texas, said 0.336 acre access easement tract being
more particularly described by metes and bounds therein.

(legal description continued on next page)

 

-4-



--------------------------------------------------------------------------------

Also known as:

Of a 0.336 acre tract of land situated in Travis County, Texas, being a portion
of Lot 1 and Lot 2, Block “A”, Oak Hill Technology Park Subdivision of record in
Document No. 200000208 of the Official Public Records of Travis County, Texas;
said 0.336 acre being more particularly described by metes and bounds as
follows:

BEGINNING at a  1/2 inch iron rod found in the Northerly line of U.S. Highway
290 West (R.O.W. varies), being the Southeasterly corner of said Lot 1, Block
“A”, and the Southwesterley corner of Lot 1, Block “A”, Oak Hill Technology Park
Subdivision Section IV of record in Document No. 200300035 of said Official
Public Records, for the Southeasterly corner hereof, from which a  1/2 inch rod
found for the Southeasterly corner of said Lot 1, Block “A”, Oak Hill Technology
Park Subdivision Section IV and the Southwesterly corner of that certain 1.102
acre tract described in the Deed to Joseph J. Hajjar, by the Deed of record in
Volume 12020, Page 1918 of the Real Property Records of Travis County, Texas
bears S 88°09’05” E, a distance of 92.12 feet;

THENCE N 88°09’05” W, along the Northerly line of U.S. Highway 290 West, being a
portion of the Southerly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision, for the Southerly line hereof, a distance of 27.12 feet to a
calculated point for the Southwesterly corner hereof, from which a  1/2 inch
iron rod with cap set for a point of curvature on said Northerly line of U.S.
Highway 290 West bears N 88°09’05” W, a distance of 106.20 feet;

THENCE leaving said Northerly line of U.S. Highway 290 West, over and across Lot
1 and Lot 2, Block “A” of said Oak Hill Technology Park Subdivision, along the
Westerly line hereof, the following two (2) courses and distances;

 

1) N 24°38’24” E, a distance of 53.20 feet to a calculated point;

N 29°38’00” E, a distance of 539.17 feet to a calculated point for the
Northwesterly corner hereof, being in the line common to the Northerly line of
said Lot 2, Block “A”, Oak Hill Technology Park Subdivision and a Southerly line
of said Lot 1, Block “A”, Oak Hill Technology Park Subdivision Section IV, from
which a  1/2 inch iron rod set for the common Westerly corner of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and said Lot 1, Block “A”, Oak
Hill Technology Park Subdivision Section IV bears N 60°22’00” W, a distance of
220.35 feet;

THENCE S 60°22’00” E, along the line common to the Northerly line of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and a Southerly line of said Lot
1, Block “A”, Oak Hill Technology Park Subdivision Section IV, a distance of
25.00 feet to a  1/2 inch iron rod set for the Northeasterly corner of said Lot
2, Block “A” and an interior ell corner for said Lot 1, Block “A”, Oak Hill
Technology Park Subdivision Section IV, for the Northeasterly corner hereof;

THENCE along the Easterly line of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, same being a Westerly line of said Lot 1, Block
“A”, Oak Hill Technology Park Subdivision Section IV, for the Easterly line
hereof, the following two (2) courses and distances:

 

1)

S 29°38’00” W, passing at a distance of 373.10 feet a  1/2 inch iron rod found
for the Easterly common corner of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, continuing for a total distance of 538.08 feet to a
 1/2 inch iron rod set for an angle point;

 

2) S 24°38’24” W, a distance of 41.61 feet to the POINT OF BEGINNING containing
an area of 0.336 acre (14,651 Sq. Ft.) of land, more or less, within these metes
and bounds.

 

-5-